—Order unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed the complaint as barred by the exclusivity provisions of the Workers’ Compensation Law. Plaintiff alleged a breach of an implied contract against her employer based upon her employer’s alleged failure to file a *1041contemporaneous report of her on-the-job injury. Because the filing of an injury report is conduct regulated by the Workers’ Compensation Law (see, Workers’ Compensation Law § 110), it "is subject to the protection of that law’s exclusivity” (Burlew v American Mut. Ins. Co., 63 NY2d 412, 416). (Appeal from Order of Supreme Court, Ontario County, Harvey, J. — Dismiss Complaint.) Present — Green, J. P., Lawton, Fallon, Doerr and Balio, JJ.